   

Fill in this information to identify your case:

United States Bankruptcy Court for the:
CENTRAL DlSTRlCT OF CALlFORN|A

Case number (ifl<nown) ' Chapter you are filing under;
l Chapter 7
l:i Chapter 11
E] Chapter 12

L_.] Chapter 13 [:l Check if this an
amended filing

 

 

 

official Form 101
Vo|untary Petition for individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and Debtor 2 to distinguish

between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms. ' »

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. if

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

identify Yourself

  

yAbout Debtor1`: 1 y "‘ l ' y ' " _' y l‘Abou_t`De`btor2`.(S_pouseCnly,i `a-.:.lo;int Case):

1. Your full name

Write the name that is on Ryan

 

 

 

 

 

 

your government-issued First name / '. First name

picture identification (for »

example, your driver‘s Keith ._

license or passport). Midd|e name 1 jr Midd|e name

Bring your picture L

. . . , opez `

identification to your . »

meeting With the trustee_ Last name and Suffix (Sr., Jr.. |l, lll) j , LaSt name and SUfle (Sl'-, Jr.. ||. lll)

 

2. All other names you have
used in the last 8 years

include your married or
maiden names

 

3'. Only the last 4 digits of
your Social Security
number or federal Xxx_xx_8887
individual Taxpayer
identification number
(lTlN)

 

Official Form 101 4 Vo|untary Petition for individuals Filing for Bankruptcy page 1

Debtori Ryan Keith Lopez

4. Any business names and
Employer identification
Numbers (E|N) you have
used in the last 8 years

include trade names and
doing business as names

'AboutjDebtor 1:>~` ` ~

- i have not used any business name or Ele. '

Case number (ifknown)

 

`About' Debto'rij__(Spou_se'Or`iiy;.in a Join,t'j;Ca:se):_ ` `

i:| l have not used any business name or E|Ns.

 

Business name(s)

Business name(s)

 

Ele

_ Ele

 

5. Where you live

9665 Estacia Court
Rancho Cucamonga, CA 91730
Number, Street, City, State & ZlP Code

San Bernardino
County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing addressl

“ if Debtor 2 lives at a different address:

Number, Street, City, State & ZlP Code

. County

if Debtor 2's mailing address is different from yours, fill it

1 in here. Note that the court Wi|l send any notices to this
' 1 . mailing address.

 

Number, P.O. Box, Street, City, State & ZlP Code

' y Number, P.O. Box, Street, City, State & ZlP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one.'

- Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district.

i:| l have another reason.
Explain. (See 28 U.S.C. § 1408.)

1 Check one.'

` l:i Over the last 180 days before filing this petition, l

have lived in this district longer than in any other
districtl

' ~ l:| l have another reason.

Explain. (see 28 u.s.C. § 1403.)

 

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 2

l Debtor 1

Byan Keith Lopez

Case number (if/<nown)

 

Teii the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for /ndividua/s Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

- Chapter 7

ij Chapter 11

l:| Chapter 12

i:i Chapter 13 "\

8. How you will pay the fee l l wiii pay the entire fee when | file my petition. Piease check With the cierk’s office in your local court for more details
about how you may pay. Typica||y, if you are paying the fee yourse|f, you may pay with cash, cashier’s check, or money
order. if your attorney is submitting your payment on your behaif, your attorney may pay with a credit card or check with

/ a pre-printed address '

|:| l need to pay the fee in installments. if you choose this option, sign and attach the App//’cation for /ndividuals to Pay
The Filing Fee in /nstal/ments (Official Form 103A).

|:| i request that my fee be waived (You may request this option only if you are filing for Chapter 7. By |aW, a judge may.
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). if you choose this option, you must fill out
the App//'cat/'on to Have the Chapter 7 F/'/ing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for - NO

bankruptcy within the '
last 8 years? i:l Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy - NO .
cases pending or being
filed by a spouse who is El Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District _ When Case number, if known
11. Do you rent your - NO Go to line 12.
residence? ' l
\_”_] Yes, Has your landlord obtained an eviction judgment against you?

|:| No. Go to line 12.

|`_`] Yes. Fiii out /n/'tial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101

Vo|untary Petition for individuals Filing `for Bankruptcy page 3

Déber 1 Ryan Keith Lopez ` Case i'iUi’i‘ibe|” (ifknown)

 

melson About Any Businesses You Own as a Soie Proprietor

 

12. Are you a sole proprietor
of any fuil- or part-time l No, Go to Part 4.
business?

|:| Yee_ Name and location of business

A sole proprietorship is a

business you operate as . Name of business, if any

an individuai, and is not a `

separate legal entity such

as a corporation,

partnership, or LLC.

lf you have more than One Number, Street, City, State & ZlP Code

sole proprietorship, use a

separate sheet and attach

it to this petition, Check the appropriate box to describe your business:

 

 

 

ij Health Care Business (as defined in 11 U.S.C. § 101(27A))

ij Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

\'_'i Stockbroker (as defined in 11 U.S.C. § 101(53A)) .

l:| Commoclity Broker (as defined in 11 U.S.C. § 101(6))

l'_'] None of the above

13. Are you filing under /f you are filing under Chapter 11, the count must know Whether you are a sma/l business debtor so that it can set appropriate
Chapter 11 of the deadlines if you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement and federal income tax return or if any ofthese documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
- NO l am not filing under Chapter 1 1.

For a definition of small ' .
business debtor‘ See 11 l:| NO_ l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code

|:| Ye$_ l am filing under Chapter 11 and l am a small business debtor according to the definition in the Bankruptcy Code.

 

meport if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.. Do you own or have any - No
property that poses or is `
alleged to pose a threat i:i Yes.
of imminent and What is the hazard?

 

identifiable hazard to

public health or safety?

Or do you own any _ l _ _
property that needs if immediate attention is
immediate attention? needed, why is it needed?

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 4

Debtor1 Ryan Keith Lopez

Case number (irknown)

 

 

Explain Your Efforts to Receive a Briefing About Credit Counseiing

'About"Debtor. 15 ` '
You must check one:

15. Teii the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. |fyou cannotdo
so, you are not eligible to
fi|e.

if you file anyway, the court
can dismiss your case, you
will lose Whatever filing fee
you paid, and your
creditors can begin
collection activities again.

l.'_l

i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

|:l

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

| received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you l\/|UST file a copy of the certificate and
payment plan, if any.

| certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent v y
circumstances merit a 30-day temporary waiver 5_ ' l
of the requirement.

To ask for a 130-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasonsl you must
still receive a briehng within 30 days after you file.
You must file a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30~day deadline is granted
only for cause and is limited to a maximum of 15
days.

| am not required to receive a briefing about

, credit counseling because of:

L__i incapacity. ». .
l have a mental illness ora mental deficiency »
that makes me incapable of realizing or

making rational decisions about finances

Disabiiity.

l\lly physical disability causes me to be

unable to participate in a briefing in person, y
by phone, or through the internet, even after l
reasonably tried to do so,

i:i Active duty.

l am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court

f, Aboutcenters(quus,e,~,oniy`ih5a .ioint:{cas,e): ._ _
` 1 You must check one:

i received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and l received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed With the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, but i do not have a certificate
of completion.

Within 14_days after you file this bankruptcy petition, you
lVlUST file a copy of the certificate and payment plan, if
any.

i certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement
attach a separate sheet explaining What efforts you made
to obtain the briefing, Why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy

if the court is satisfied With your reasons, you must still
receive a briefing Within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. if you do
not do so, your case may be dismissed

Any extension of the 150-day deadline is granted only for
cause and is limited to a maximum of 15 days.

i am not required to receive a briefing about credit
counseling because of:

i:i

incapacity.
l have a mental illness or a mental deficiency that

makes me incapable of realizing or making rational
decisions about finances.

[_`_| Disabiiity.
l\/ly physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet even after l reasonably tried to
do so.

[| Active duty.

| am currently on active military duty in a military
combat zone.

. if you believe you are not required to receive a briefing

about credit counseling, you must file a motion for waiver
of credit counseling With the court

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 5

Debtor1 Ryan Keith Lopez

Case number (ifknown)

 

mnswer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as “incurred by an
individual primarily for a persona|, famiiy, or household purpose."

iii No. co to line iob.
- Yes. Go to line 17. '

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investmentl

ij No. Go to line leo
i:i Yes. Go to line 17. _
16<:. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

jj NO' l arn not filing under Chapter 7. Go to line 18.

- Yes l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
' are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses . NO
are paid that funds will
be available for l:i Yes
distribution to unsecured
creditors?
18. How many Creditors do - 1_49 l:l 1,000-5,000 i:i 25,001-50,000
icl)€vl;gst'mate that Y°u jj 50_99 lZl 5001-10.000 lIl 50,001-100,000
|:| 100_199 iii 10,001-25,000 ill lvlore inanioo,ooo
lZi 200-999
19. How much do you l $0 _ $50'000 l:l $1,000,001 - $10 million i:i $500,000,001 - $1 billion

estimate your assets to

be worln? |Il $50,001 - $100,000

lIl $100,001 - $500,000
lIJ $500,001 - $1 million

i:i $10,000,001 - $50 million
m $50,000,001 - $100 million
ij $100,000,001 - $500 million

ill $1,000,000,001 - $10 billion
i`_'l $10,000,000,001 - $50 billion
ill lvlore than $50 billion

 

20. How much do you

estimate ourli'abiliiios -$0`$50»000
t° be? y m $50,001-$100,000

L'.i $100,001 - $500,000
l'_'l $500,001 - $1 million

l'_'i $1,000,001 - $10 million

lZl $10,000,001 - $50 million
lZl $50,000,001 - $100 million
iii sioo,ooo,ooi - 3500 million

E| $500,000,001 - $1 billion

iii $1,000,000,001 - $10 billion
iii $10,000,000,001 - $50 billion
iii ivlore than sbo billion

 

For you

l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct

if l have chosen to file under Chapter 7, l am aware that l may proceed, if eiigible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. l understand the relief available under each chapter, and l choose to proceed under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this
document l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief irl accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement concealing prop rty, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to 50.000 o mprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

  
 

 

Ryan Keith Lopé'Z Signature of Debtor 2

Signature of Debior 1

and 357‘\.

Executed on 5 i ~ /3 ~z 0 l q
iVii\/i / DD / YYYY

Executed on

 

 

l\/ll\/l / DD / YYYY

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 6

Debtor1 Ryan Keith Lopez

Case number (lfl<nown)

 

 

 

For your attorney, if you are
represented by one

`|f you are not represented by
an attorney, you do not need
to file this page.

l,_the attorney for the debtor(s) named in this petitionl declare that l have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
forwhich the person is eligib|e. l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)

and, in a c = irl which § 707 )(4)(D) applies, certify that l have no knowledge after'an inquiry that the information in the
sched with the pet' is incorrect
/

dfw-of pate i/ig/O(LO/z

Signature of Attorney for Déldtor ` t lVll\ll / DD /YYYY

    

Arsen Pogosov, Esq. 273348

Printed name

Law Offices of Arsen Pogosov

 

Firm name

6710 Rosemead Blvd., #6
San Gabriel, CA 91775

Numberl Sireet City, State & ZlP Code

Contaot phone (_818) 523 - 3934 Emaii address ai'SEi'i@pOQOSOViaW.COm

 

 

273348 CA

Bar number & State

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 7

1.

STATEMENT OF RELATED CASES
lNFORMATlON REQU|RED BY LBR 1015-2
UNiTED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA

A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
corporation of Which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
assigned, whether still pending and, if not the disposition thereof, if none, so indicate. Also, list any real property
included in Schedule A/B that Was filed with any such prior proceeding(s).)

None

2.

(lf petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in Which the
debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
and court to whom assigned, Whether still pending and, if not the disposition thereof, if none, so indicate. Also, list
any real property included' ln Schedule A/B that was filed with any such prior proceeding(s). )

None

3,

(lf petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
previously been filed by or against the debtor, or any of its affiliates or subsidiariesl a director of the debtor, an officer
of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
still pending, and if not the disposition thereof if none, so indicate. Also, list any real property included in Schedule
A/B that was filed With any such prior proceeding(s). )

None

4.

(lf petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
been filed by or against the debtor Within the last 180 days: (Set forth the complete number and title of each such prior
proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to Whom assigned, whether still
pending, and if not the disposition thereof, if none, so indicate Also, list any real property included in Schedule A/B
that was filed with any such prior proceeding(s).)

None

| declare, under penalty of perjury, that the foregoing is true and correct

Executed at Covina - , Caiifornia. `<}Q»QM

Ryan Keiz;gi{ez
Date: / “ /3 " (? Signatur Debtor1

 

Signature of Debtor 2

 

This form is mandatory lt has been approved for use in the United States Bankruptcy Court for the Centra| District of Caiifornia.

october 2018 Pagei F 1015-2.1.STMT.RELATED.CASES

Fill in this information to identify your case:

Debtor 1 Ryan Keith Lopez

Flrst Name Middle Name v Last Name

Debtor 2
(Spouse it filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL D|STR|CT OF CAL|FORN|A

 

Case number
lirl<nown) |:| Check if this is an
amended filing

 

 

 

Official Form 1068um

Summary of Your Assets and Liabilities and Certain Statistical information 12/15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. Fiii out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B ................................................................................................ $ 0~00
1b. Copy line 62, Total personal property, from Schedule A/B ..................................................................................... $ 13,408.00
1c. Copy line 63, Total of all property on Schedule A/B ............................................................................................... $ 13 408_00

Summarize Your Liabilities

` l b‘lijt`ias;,_f : _

  

2. Schedule D.‘ Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Colurnn A. Amount of claim, at the bottom of the last page of Part1 of Schedule D... $ ______M
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ................................. $ __________OL
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ............................ $ 21 z899.00
Your total liabilities $ 21,899.00
Summarize Your income and Expenses
4. Schedule /.' Your lncome (Official Form 1061) l 2 46 4
Copy your combined monthly income from line 12 of Schedule / ................................................................................ $ ____’__&
5. Schedule J.' Your Expenses (Official Form 106J) 2 797 0
Copy your monthly expenses from line 220 of Schedule J .......................................................................... $ _____’__;Q___

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or13?
|:| No. You have nothing to report on this part of the form. Check this box and submit this form to the court With your other schedules

l Yes
7. What kind of debt do you have?

l Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposesl 28 U.S.C. § 159.

l:| Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Softvvare Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com l Best oase Bankruptcy

Debtor 1 Ryan Keith Lopez Case number (ifknown)

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official Form

  

 

 

 

 

 

 

 

 

 

122A-1 Line 11; oR, Form 1223 l_ine 11; oR, Form 1220-1 Line14. 3'1°6'13

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
;~;:E`iom;tea,ri` séhaiii'ili§;=';l`.=;/F,feooby;;'cné?fo'l'loviino»

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0.00

90. Ciaims for death or personal injury While you were intoxicated (Copy line 60.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 69.) ~ $ 0'00

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00

9g. Tota|. Add lines 9a through 9f. 0.00
Official Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Sofiware Copyright (c) 1996-2018 Best Case. LLC -www.bestcase.com

Best Case Bankruptcy

Fill in this information to identify your case and this filings

Debtor1 Ryan Keith Lopez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name ' Last Name

 

United States Bankruptcy Court for the: CENTRAL DlSTRlCT OF CALlFORN|A

 

Case number |:i Check ifthis is an
amended filing

 

 

foicial Form 106A/B
Schedule AlB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l No. co to Part 2.
L__i Yes. Where is the property?

Describe Your Vehicles

,Do you own, leasel or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G: Executoly Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

- No
l:i Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examp/es.l Boats, trailers, motors, personal watercraft fishing vessels, snowmobiies, motorcycle accessories

- No
l:l Yes

 

5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for $0 00
pages you have attached for Part 2. Write that number here ............................................................................. => '

 

 

 

Describe Your Persona| and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptionsl

 

6. Household goods and furnishings
Examples: lVlajor appliances, furniture, linens, china, kitchenware

i:i No
- Yes. Describe .....

 

Standard household goods and furnishings, including beds,
tables, chairs, sofas, etc.
Location: 9665 Estacia Court, Rancho Cucamonga CA 91730 $3’500-00

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Sofiware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor 1 Ryan Keith Lopez Case number (ifknovl/n)

7. E|ectronics
Examp/es: Televisions and radios; audiol video, stereo, and digital equipment; computers, printers, scanners; music coilections; electronic devices
including cell phones, cameras, media piayers, games
l:| No

l Yes. Describe .....

 

| cellphone, lapcop etc. l | $soo.oo

 

8. Coi|ectib|es of value

Examp/es:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card coilections;
other coilections, memorabiiia, coilectibies
l No '

l:l Yes. Describe .....

9. Equipment for sports and hobbies

Examples: Sports, photographicl exercise, and other hobby equipment bicycles,_ pool tables, golf clubs, skis; canoes and kayaks; carpentry toois;
musical instruments
- No

l:| Yes. Describe .....

10. Firearms l
Examples.' Pisto|s, rifles, shotguns, ammunition, and related equipment
- No

[:l Yes. Describe .....

11. C|othes
Examp/es: Everyday clothes, furs, leather coats, designer wearl shoes, accessories

l:l No
l Yes. Describe .....

 

Ciothing
Location: 9665 Estacia Court, Rancho Cucamonga CA 91730 $1’500~00

 

 

 

 

12. Jeweiry .
Examp/es: Everydayjeweiry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, goid, silver
- No b '
l:l Yes. Describe .....

13. Non-farm animals
Examples.' Dogs, cats, birds, horses

- No
ll Yes. Describe .....

14. Any other personal and household items you did not already |ist, including any health aids you did not list

|:lNo

- Yes. Give specific information .....

 

Misceiianeous items of nominal value, including books, pictures,
CD's, etc.
Location: 9665 Estacia court, Rancho cucamonga cA 91730 $50°-00

 

 

 

 

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached $6 100 00
for Part 3. Write that number here .............................................................................. ’ '

 

 

 

Describe Your Financiai Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

Official Form 106A/B ' Schedule A/B: Property page 2
Soflware Copyrlghl (c) 1996-2045 Besi Case, LLC -www.bestcase.com Best Case Bankruptcy

 

Debtor1 Ryan Keith Lopez` ` Case number (/fknown)

16. Cash
Examp/es: iVloney you have in your Wa|let, in your home, in a safe deposit box, and on hand when you file your petition

l No
l:l Yes ................................................................................................................

17. Deposits of money
Examp/es.' Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions if you have multiple accounts with the same institution, list each.
l'_'.l No

l Yes ........................ v '"stituti°" name:

17.1. Checking Chime Bank $8.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examp/es: Bond funds, investment accounts with brokerage firms, money market accounts

- No ‘
l:] Yesl __________________ institution or issuer name:

19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

l:l Yes. Give specific information about them ...................
Name of entity: ' % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notesl and money orders.
Non-negofiable instruments are those you cannot transfer to someone by signing or delivering them.

-No

l:] Yes. Give speciflc information about them
issuer name:

21. Retirement or pension accounts
Examp/es.' interests in lRA, ER|SA, Keoghl 401 (k), 403(b), thrift savings accounts, or other pension or profit~sharing plans

I:lNo

' Yes. List each account separateiy.
Type of account: institution name:

Retirement Account. 'LA City Retirement Acct. ' $2,300.00

 

22. Security deposits and prepayments l
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with iandlords, prepaid rent, public utilities (eiectrlc, gas, water), telecommunications companies, or others

l No
ij Yesl ,,,,,,,,,,,,,,,,,,,,, institution name or individua|:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l No
|] Yes _____________ issuer name and description.

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(‘|), 529A(b), and 529(b)(1).

- No
|'_'| Yes _____________ institution name and description. Separate|y file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
l No `
El Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: lnternet domain names, websites, proceeds from royalties and licensing agreements

- No

|:l Yes. Give specific information about them...
Official Form 106A/B Schedule A/B: Property page 3
Soflware Copyrighi (c) 1996-2018 Best Case, LLC -www.beslcase.com Best Case Bankruptcy

!\

Debtor1 Ryan Keith Lopez Case number (ifknown)

27. Licenses, franchises, and other general intangibles
Examples. Buiiding permits exclusive licenses, cooperative association holdings iiquoriicenses, professional licenses
- No

|:| Yes. Give specific information about them...

Money or property owed to you? ' Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

l:lNo

l Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

 

 

 

Estimated tax refund for tax year 2018. Federa| & State $5,000.00

 

 

29. Famiiy support
Examp/es.' Past due or lump sum alimony, spousal support, child supportl maintenance, divorce settlement property settlement

-No

[:l Yes. Give specific information ......

30. Other amounts someone owes you

Examp/es: Unpaid wages, disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
- No

l`___l Yes. Give specific information..

.i'nterests ln insurance policies

Examp/es: Health, disability, or life lnsurance; health savings account (HSA); credit, homeowner’s or renter’s' lnsurance
l No .
l:l Yes. Name the insurance company of each policy and list its value.

Company name: ‘ Beneficiary: Surrender or refund
value:

32. Any interest' ln property that` ls due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life lnsurance poiicy, or are currently entitled to receive property because
someone has died.

- No
l:l Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents, employment disputes insurance ciaims, or rights to sue

- No
l:l Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No
l:| Yes. Describe each claim .........
35. Any financial assets you did not already list
- No
l:l Yes. ' Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached $7 308 00
for Part 4. Write that number here ..................................................................................................................... ’ '

 

 

 

y Describe Any Business-Related Property You 0wn or Have an interest in. List any real estate in Part1.

Official Form 106A/B ' Schedule A/B: Property page 4
Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor 1 Ryan Keith Lopez Case number (ifknown)

37. Do you own or have any legal or equitable interest in any business-related property?
l No. co to Part e.

l:l Yes. co 10 llne ss

. Part 6: Describe Any Farm- and Commerciai Fishing-Reiated Property You 0wn or Have an interest in.
if you own or have an interest in farmland. list it in Part 1. l

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.

l'_`l Yes. so to line 47.

Describe All Property You Own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

- No
l:l Yes. Give specific information .........

 

 

 

 

 

54. Add the dollar value of ali of your entries from Part 7. Write that number here .................................... $0.00
1"1\9 Totals of Each Part orthis Form
55. Part1: Total real estate, line 2 ...................................................................................................................... $0.00

56. Part 2; Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

_$§L‘L°P_-@_

_sw

59. Part 5: Total business-related property, line 45 - $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property, Add lines 56 through 61 Copy personal property total

$13,408.00

$13,408.00

 

63, Total of ali property on Schedule AlB. Add line 55 + line 62

 

$13,408.00

 

 

Offlcial Form 106A/B Schedule A/B: Property
Software Copyrighl (c) 1996-2018 Best Casel LLC - www.beslcase.com

page 5
Best Case Bankruptcy

Fill in this information to identify your case:

Debtor 1 Ryan Keith Lopez

Firsl Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: CENTRAL DlSTRlCT OF CAL|FORNIA

Case number
(ifl<nown) |:l Check if this is an
` amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4116

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B. Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed fill out and attach to this page as many copies of Part 2 Additional Page as necessary. On the top of any additional pages write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Aiternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits», and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

ldentiry the'Property You claim as Exempt
1. Which set of exemptions are you ciaiming? Check one oniy, even if your spouse is filing With you.
- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
l:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 
 
   

.spe'c"l`f`ic» vis natallqw}exer'nptipn

 

 

;. ~..~~ ' '. ~. -Schedu/eA/B iv ,`. bd , ,_ _ »-~; _, _'
Standard household goods and $3 500_00 l $3 500_00 C.C.P. § 703.140(b)(3)
furnishings, including beds, tables, ’ ’
chairs, sofas, etc. L_-1 100% affair market value, up to
Location: 9665 Estacia Court, any applicable statutory limit

Rancho Cucamonga CA 91730
Line from Schedule A/B: 6.1

 

Cellphone, laptop etc. $600_00 - $600_00 C.C.P. § 703.140(b)(3)
Line from Schedule A/B: 7.1

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

Ciothing C.C.P. § 703.140(b)(3)
Location: 9665 Estacia Court, $1’500'00 - $1'500'00

Rancho Cucamonga CA 91730 m 100% of fair market value, up to

Line from Schedule A/B: 11.1 any applicable statutory limit

Misceiianeous items of nominal $500_00 - $500_00 C.C.P. § 703.140(b)(3)
value, including books, pictures,

CD'S, etC- m 100% of fair market value, up to

Location: 9665 Estacia Court, any applicable statutory limit

Rancho Cucamonga CA 91730
Line from Schedule A/B: 14.1

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2018 Best Casel LLC -www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez Case number (if known)

 

     
  
     
   

~.;B `efldescriptionvof,,,th perty»a ' lY'C:urr,l_ent'v,aiue"t`j'f,t'h',ej`°'
" ' ' ` ` ` ` P°r“<.m.yr>u‘§<_>
b copy=1tniei.,\"/alue o'_'m
"Schedu/eA'/ _ "

$8_00 l $8_00 C.C.P. § 703.140(b)(5)

Amqjunt.c`>`r~the'jexempile yach im '

      
     

pectfi_c'_` `wsf,jth`al allow exemption

  

 

Checking: Chime Bank
Line from Schedule A/B: 17.1

m 100% of fair market value, up to
any applicable statutory limit

Retirement Account.: LA City 32 300 00 - $2 300_00 C.C.P. § 703.140(b)(10)(E)
Retirement Acct. ’ ' t

Line from Schedule A/BZ 21.1 m 100% of fair market value, up to

any applicable statutory limit

Federa| & State: Estimated tax refund $5 000_00 - $5 000_00 C.C.P. § 703.140(b)(5)
for tax year 2018. ’ '

Line from Schedule A/B'. 28.1 n 100% of fair market value, up to

any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

l No
l'_'l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
l:l No
L__l Yes
Ofticial Form 1060 Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2018 Best Casel LLC ~www.besicase,com Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan keith Lopez '

First Name Middle Name Lasi Name

Debtor 2 , .
(Spouse if. filing) Flrsi Name Middle Name Lasi Name

 

United States Bankruptcy Court for the: 2 CENTRAL DiSTRlCT OF CAL|FORN|A

 

Case number
iirknown) l:] Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (lf known).

1. Do any creditors have claims secured by your property?

- No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
iii Yes. Fill in all ofthe information below.

Ochial Form 106D Schedule D: Creditors Who Have Claims Secured by Property y page 1 of 1
Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan Keith Lgoez

First Name Middle Name Lasi Name

Debtor 2
(Spouse if, fliing)

 

Firsl Name Middle Name Last Name

United States Bankruptcy Court for the: CENTRAL DlSTRiCT OF CALIFORNIA

 

Case number
(if known)

 

l:_l Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIOR|TY claims and Part 2 for creditors with NONPR|OR|TY claims List the other party to
any executory contracts or unexpired leases that could result in a ciaim. Aiso list executory contracts on Schedule AlB: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed irl
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuatlon Page to this page. if you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

name and case number (if known).
wet All or Your PRloRlTY unsecured claims
1. Do any creditors have priority unsecured claims against you?
. No. Go to Part 24
m Yes.
List All of Your NoNPRloRlTY unsecured claims

3. Do any creditors have nonpriority unsecured ciaims_against you?

l:l No. You have nothing to report in this part Submit this form to the court with your other schedules

- Yes.

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. li a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds‘a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Contlnuation Page of

 

 

 

 

 

Part 2,
Total claim
4.1 AD ASTRA RECOVERY SVCS |NC, Last 4 digits of account number 5251 $315.00
Nonpriority Creditor‘s Name '
7330 W. 33i'd Sfi'eef N When was the debt incurred? 12/2016
STE 1 18
Wichita, KS 67205
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
ij Debtor 2 only l:l Un|i uidated
q
l:l Debtor1 and Debior 2 only L__l Disputed
l:] At least one of the debtors and another Type °f NONPR|°R'TY unsecured °|a'm:
m Check if this claim is fora community m Studem loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
|:| Yes l Other_ Specify Coi|ection AgencylAttorney.
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 11

Software Copyright (c) 1996-2018 Best Case` LLC - www.bestcaselcom

51209 Best Case Bankruptcy

Debtor1 Ryan Keith LOpeZ

AT&T Wireless

 

 

Case number (ifl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number $1,200.00
Nonpriority Creditor's Name
PO BOX 537104 When was the debt incurred? 2018
Atlanta, GA 30353
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
l Debtor1 only L__l contingent
l:l Debtor 2 only l:l Uniiquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type of NONPRlORlTY unsecured °lalml
l:l Check if thls_clalm ls fora community l:l Sluuenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Other_ Specify telecommunications services
4.3 Bank of Amerjca Last 4 digits of account number 8894 $1,210.00
Nonpriority Creditor's Name `
P,O_ Box 982238 When was the debt incurred? 10/2007
Ei Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
El Debtor2 only n Uniiquidated
l:l Debtor1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured clalml
l:l Check if this claim is for a community El Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No l:l Debts to pension or profit-sharing plans, and other similar debts
l'_`l Yes l Other_ Speclfy Credit card purchases
4.4 Bank of Amerjca, National Assoc_ Last 4 digits of account number $100.00
Nonpriority Creditor's Name
100 NOi'th Tl'yOn St When was the debt incurred? 2017
Chariotte, NC 28202
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only l:l Uniiquidated
l:l Debtor 1 and Debtor 2ionly l:l Disputed
[l At least one of the debtors and another Type °f NONPRlORlTY unsecured clallnl
l:l Check if this claim is for a community l:l Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l___l Debts to pension or profit-sharing pians, and other similar debts
L__| Yes l Other_ Spec;fy bank checking account overdraft
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 2 of 11

Software Copyright (c) 1996-2018 Best Case, LLC -www,bestcase.com

Best Case Bankruptcy

Debtor1 Ryan Keith Lopez

m

 

 

Case number (ifknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of the West Last 4 digits of account number $15_00
Nonpriority Creditor's Name
13505 Caiifornia Street When was the debt incurred? 2018
NE BBP 01 W
Omaha, NE 68154
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only El Contingent
El Deblor 2 only ill unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olallnl
l:l Check if this claim is for a community l:] Sluuenl loans
debt » l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans and other similar debts
El Yes l Other_ Specify possible bank overdraft

4.6 Cash P|us Last 4 digits or account number $150.00
Nonpriority Creditor's Name
12209 Cer'itral Avenue When was the debt lncurred? 2017
Chino, CA 91710
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l._.] Contingent
l:l Debtor 2 only l:l Uniiquidated
l:l Debtor1 and Debtor2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured °lallnl
l:l check ifthis claim is for a community El Sludem loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l-_-l Yes - Other. Specify Payday loan
Charter Communications l

4~7 SpeCfi'Lim Last 4 digits of account number $200.00
Nonpriority Creditor's Name
PO Box 60229 when was the debt incurred? 2017
Los Angeies, CA 90060-0229
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debior 2 only l:l Uniiquidated
l:l Debtor 1 and Debtor 2 only El Disputed
El At least one of the debtors and another Type of NONPRlORlTY unsecured olaln‘l
L__l Check if this claim is for a community l:l Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO ij Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other Specify Cable lnternet

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 11

Soflware Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com

Best Case Bankruptcy

Debtor1 Ryan Keith Lopez

 

 

Case number (irl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check 'rl GO Last 4 digits 0f account number $4,000_00
Nonpriority Creditor's Name
373 EaSt FOOthill BOulevard When was the debt incurred? 2017
Suite C
Up|and, CA 91786
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Uniiquidated
E| Debtor1 end oeotor 2 only |I| Disputed
l:l At least one of the debtors and another Type °f NONPRlORlTY unsecured elelm:
l:l Check if this claim is for a community l:l Sluuenl loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:] Deth to pension or profit-sharing pians. and other similar debts
l:l Yes l other. specify payday loan
4~9 Citibank, National Association Last 4 digits Of account number $15-00
Nonpriority Creditor's Name
701 Ean 60th Street NOrth When was the debt incurred?
Sioux Falls, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
|'_'.l Debtor 2 only l] unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
' l:l At least one of the debtors and another Type °f NONpRlORlTY unsecured clal'n:
m Check if this claim is for a community l:l Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit~sharing pians, and other similar debts
|:\ Yes l Other_ Specify possible bank checking account overdraft
4.1 '
0 Credence Resource Manage Last 4 digits of account number 3_180 $1,911.00
Nonpriority Creditor's Name
17000 Dallas Parkway When was the debt incurred? 02/2018
STE 204
Dallas, TX 75248
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:] Debtor 2 only l:l Uniiquidated
l'_`l Debtor1 and Debtor 2 only ['.] Disputed
m At least one of the debtors and another Type of NONPRloRlTY unsecured clalml
El Check if this claim is for a community cl Sluuenl loans
dent m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims `
- No l:l Debts to pension or profit-sharing plans, and other similar debts
l'_`| Yes l Other_ Spec;fy Collection AgencylAttorney.
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 11

Software Copyright (c) 1996-2018 Best Case, LLC - Www.bestcase.com

Best Case Bankruptcy

Debtor1 Byan Keith Lopez

 

 

 

Case number (irknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Casel LLC -www.bestcase.com

1 Dish Network Last 4 digits of account number $700.00
Nonpriority Creditor's Name
9601 South Meridian Blvd. When was the debt incurred? 2018
Englewood, CO 80112 `
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Uniiquidated
l'_] Debtor1 and oeoior 2 only l'_`l Disputed
L_.l At least one of the debtors and another Type °r NONPRlORlTY unsecured clalrnl
m Check if this claim is for a community l:l Sludenl loans
debt \:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and Other similar debts
i:l Yes l Other. gpecny cable television services
4.1 . . .
2 Dlverslfled Consultants Last4 digits of account number 0760 4 $1,324.00
Nonpriority Creditor's Name
10550 Deerwood Park Blvd. When was the debt incurred? 06/2018
309
Jacksonville, FL 32256
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. 4
- Debtor1 only m Contingent
l:l Debtor 2 only l:l Uniiquidated
l`_`| Debtor1 and Debtor 2 only El Disputed
l:] At least one of the debtors and another Type °r NONPRlORlTY unsecured clalr“l
l:l Check if this claim is for a community l:l Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing pians, and other similar debts
Collection AgencylAttorney.
l:l Yes . Olher- SPeC'lY original creditor: T-Mobile
4.1 . . .
3 Dlverslfled COnSUltantS Last 4 digits of account number 1731 $738.00
Nonpriority Creditor's Name l
10550 Deerwood Park Blvd. When was the debt incurred? 06/2018
309
Jacksonville, FL 32256
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only l:l Uniiquidated
ij Debtor1 and Debtor 2 only ill Disputed
m At least one of the debtors and another Type °r NONPRlORlTY unsecured clalml
l:l Check if this claim is for a community l:l Sludenl loans
debt L_.l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:] Debts to pension or profit-sharing plans, and other similar debts
L_.| Yes l Othen Specify Co|lection AgencylAttorney.
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 5 of 11

Best Case Bankruptcy

Debtor1 Byan Keith Lopez

 

 

 

Case number (irl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.oom

4.1 . '
4 Earnln App Last 4 digits of account number $100-00
Nonpriority Creditor's Name
P_O_ Box 46 When was the debt incurred? 2018
Palo Alto, CA 94302-0046
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one4
l Debtor1 only l:l Contingent
l'_'l Debtor 2 only l:i unliquidated
l:i Debtor1 and Debtor 2 only l'_`l Disputed
l:l At least one of the debtors and another Type dr NONPRlORlTY unsecured clalm:
m Check if this claim is for a community l'_'l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
E| Yes l Other, Specify cash transfer application for cell phones
4.1
5 FleX Shopper Last 4 digits of account number $150-00
Nonpriority Creditor's Name
2700 N Military Trl When was the debt incurred? 2018
STE 200
Boca Raton, FL 33431
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only l:l Contingent
m Debtor 2 only l:l Uniiquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:] At least one of the debtors and another Type cr NONPRlORlTY unsecured clalrn:
l:l Check if this claim is for a community l:l Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO L_.l Debts to pension or profit-sharing plans, and other similar,debts
l:l Yes . Other. specify
4.1
6 LOan Me Last 4 digits of account number $1,500.00
Nonpriority Creditor's Name
1900 S. State College Boulevard When was the debt incurred? 2018
Suite 300
Anaheim, CA 92806
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
l:l Debtor 2 only m Uniiquidated
l:l Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured clalml
El Check if this claim is for a community l:l Studenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO \:l Debts to pension or profit-sharing plans, and other similar debts
cl Yes - Other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 11

Best Case Bankruptcy

Debtor1 Ryan Keith Lopez

 

 

 

 

 

Case number (iri<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1
7 LOS Arigele$ F C U Last 4 digits of account number 9744 $2,373-00 ,
Nonpriority Creditor's Name
Po BOX 53032 When was the debt incurred? 05[2013
Los Angeles, CA 90053 .
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:] Contingent
m Debtor 2 only m Uniiquidated
m Debtor1 and Debtor 2 only l m Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured clalrnl
l:l Check if this claim is for a community l:l oludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:| Yes l Other Specify Auto Loan (repossessed vehicle)
4.1
8 Money Tree Last 4 digits of account number $350.00
Nonpriority Creditor's Name
6720 Fort Dent Way when was the debt incurred? 2018
Suite 230
Seattle, WA 98188
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only / l:l Contingent
l:l Debtor 2 only m Uniiquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured clalm:
m Check if this claim is for a community l:'l Studenl loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plansl and other similar debts
m Yes - Other. Specify Payday loan
4.1 . .
9 Portfollo Recovery Associates Last 4 digits of account number 7805 , $669.00
Nonpriority Creditor's Name » '
120 Corporate Blvd. When was the debt incurred? 03/2015
STE 100 7
Norfolk, VA 23502
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
' Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Uniiquidated
l:] Debtor1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NoNPRlORlTY unsecured clalm:
l:l Check if this claim is for a community l:l Studenl loans
debt ` m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
Debt Buyer. collecting for Capital One
l:l Yes - Other. Specify Bank NA .
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 11

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez

 

 

 

Case number (ifi<ncwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestoase.com

4.2 . . .

0 Premier BKCRDI First Premier Last 4 digits or account number 7800 $528-00
Nonpriority Creditor's Name . `
601 S. Minnesota Ave. When was the debt incurred? 12/2016
Sioux Fai|s, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:| Contingent
m Debtor 2 only m Uniiquidated
l:] Debtor1 and Debtor 2 only [:l Disputed
l:l At least one of the debtors and another Type °f NONPR|OR|TY unsecured clelml
[:l Check if this claim is for a community l:l Studenl loans
debt \:l Obligations arising out of a separation agreement cr divorce that you did not
is the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:i Yes l Other. Specrfy Credit card purchases.

4.2

1 Speedy Cash Last 4 digits of account number $300-00
Nonpriority Creditor's Name
4915 MorenO Street When was the debt incurred? 2017
Montciair, CA 91763
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
n Debtor 2 only m Uniiquidated
l:l Debtor 1 and Debtor 2 only |:l Disputed
m At least one of the debtors and another Type °f NONPR|OR|TY unsecured claims
|:l Check if this claim is for a community l:l Sludenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO [:l Debts to pension or profit-sharing plans, and other similar debts
l:] Yes . Other. Specify payday loan

4.2

2 SYNCB/ WALN|ART Last 4 digits of account number 3220 $11219-00
Nonpriority Creditor's Name
PO BOX 965024 When was the debt incurred? 07/2011
Or|ando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only m Uniiquidated
l:] Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type of NONPRlORlTY unsecured clalm:
|Ii check if this claim is for a community l:l S“Jde“l loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
|:J Yes l Other. Specify Charge card purchases.

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 8 of 11

Best Case Bankruptcy

Debtor1 Ryan Keith Lopez

 

 

 

 

 

Case number (ifl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC ;wwwrbestcase.com

4.2 _
3 The Best SeI'VlCe Company Last 4 digits of account number 6893 $148.00
Nonpriority Creditor's Name
6700 S. Centinela Blvd; When was the debt incurred? 05/2017
3RD F|oor
Cuiver City, CA 90230
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. "
- Debtor1 only l:l Contingent
Ei Debior 2 only i:| unliquidated
|Ii Debtor1 end Debtor 2 only i:i Disputed
|:l At least one of the debtors and another Type er NONPR|OR|TY unsecured elaine
l:l Check if this claim is for a community l:l Sluoenl loans
debt l:| Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No 11 Debts to pension or profit-sharing plans, and other similar debts
l'_`| Yes l Other. Specify Coi|ection AgencylAttorney.
4.2
4 UBER Last 4 digits of account number $127-00
Nonpriority Creditor's Name
555 Market Street When was the debt incurred? 2018
San Francisco, CA 94105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one `
l Debtor1 only iIi contingent
` m Debtor 2 only [:] Uniiquidated
|:| Debtor 1 and Debtor 2 only l:l Disputed
|:l At least one of the debtors and another Type er NONPRlORlTY unsecured clelrn:
l:l Check if this claim is for a community l:l Slu°lenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No [:.l Debts to pension or profit-sharing plans, and other similar debts
El Yes l other, specify gasoline reimbursement deficiency
4.2 . . .
5 US Bank National Assoclatlon Last 4 digits of account number $15.00
Nonpriority Creditor's Name
425 Walnut Street When was the debt incurred? 2017
Cincinnati, OH 45202
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only l:l Uniiquidated
m Debtor 1 and Debtor 2 only l:\ Disputed
L_.l At least one of the debtors and another Type er NONPR|OR|TY unsecured clalm:
l:l Check if this claim is for a community El Sludenl loans
debt [:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:| Yes l Other_ Spec;fy bank account overdraft
Official Form 106 E/F Schedule ElF: Creditors W o Have Unsecured Claims Page 9 of 11

Best Case Bankruptcy

Debtor 1

 

Ryan Keith Lopez

;'2 l Wells Fargo Bank

Case number (irl<nown)

 

 

 

 

 

 

 

 

 

 

STE 100

Los Angeies, CA 90010
Number Street City State Zip Code

Who incurred the debt? Check one.

. Debtor1 only

l:l Debtor 2 only

l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

|_`_l check lf this claim is for a community
debt

is the claim subject to offset?
l No
l:l Yes

Last 4 digits of account number $15.00
Nonpriority Creditor's Name
101 N_ Phi||ips Avenue When was the debt incurred?
Sioux Fa||s, SD 57104
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
L__l Debtoi 2 only l:l unliquidated
l'_'] Debtor1 and Deblor 2 only i'_'l Disputed
l:l At least one of the debtors and another Type er NONPRlORlTY unsecured clelrru
ij check if this claim is fora community l:l Stude"l '°a"$
debt L__l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and other similar debts
|:l Yes l Other_ Specify possible bank overdraft
4.2 . . .
7 WllShll'e Consumer Credlt Last 4 digits of account number 1007 $2,527.00
Nonpriority Creditor's Name
4727 Wi|shire Blvd. When was the debt incurred? 06/2017

 

As of the date you file, the claim is: Check all that apply

l:l Contingent
El unliquidated

l:l Disputed
Type of NONPR|OR|TY unsecured claim:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce ythat you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

l Other` Specify Auto Loan (repossessed vehicle)

 

 

Wt others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simi|arly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
Bank of the West
P.O. Box 2634
Omaha, NE 68103

On which entry in Part 1 or Part 2 did you list the original creditor?
Line _¢L§ of (Check one).' [:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Loanme lnc.

1 City Blvd W

Ste 900

Orange, CA 92868

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.16 of (Check one).' l] Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA 94104

On Which entry in Part1 or Part 2 did you list the original creditor?
Line _4_-26 of (Check one): l`_'l Pen i: creditors with Piicrity unsecured claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

 

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Page 10 of 11
Best Case Bankruptcy

Schedule E/F: Creditors Who Have Unsecured Claims

Debtor1 Ryan Keith Lopez

Case number (ifknown)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

6a.
Total
claims
from Part 1 Bb.
60.
Gd.
6e.
6f.
Total
claims
from Part 2 Gg.
6h.
6i.
6].

Official Form 106 E/F

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims Write that amount here.

Total Priority. Add lines 6a through Gdt

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Deth to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 61.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcasercom

6a.

6b.
Bc.
6d.

Ge.

Gf.

sg.
oh.

61.

ei.

Total Claim

0.00

0.00
0.00
0.00

 

 

0.00

 

 

Total Claim

0.00

0.00
0.00
21,899.00

 

 

____AMOL

 

 

Page 11 of 11
Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan Keith Lopez

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, fl|ing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL D|STRICT OF CAL|FORN|A

 

Case number _
(ifknown) [] Check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
l No. Check this box and file this form with the court with your other schedulesl You have nothing else to report on this form.
l:] Yes. Fill in all of the information below even if the contacts of leases are listed on Schedu/e A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases. »

Person or company with whom you have the contract or lease State what the contractor lease is for
Namel Number, Street, City, State and ZlP Code

 

2.1

 

Name

 

Number Street

 

City State ZlP Code
2.2

Name

 

 

Number Street

 

City State ZlP Code
2.3

Name

 

 

Number Street

 

City State ZlP Code
2.4

Name

 

 

Number `Street

 

 

 

 

 

 

City State ZlP Code
2.5
Name
Number Street
City State ZlP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan Keith Lopez

First Name Middle Name Last Name

Debtor 2 ~
(Spouse if, fl|ing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL DlSTRlCT OF CALlFORNlA

 

Case number
(ifknownl ij Check if this is an
. amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

/

- No
l:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property statesland territories include
vArlzona, California, ldaho, Louisiana, Nevada, New l\llexico, Puerto Rico, Texas, Washington, and Wisconsin.)

l:l No. Go to line 3.
l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

- No
l:] Yes.

ln which community state or territory did you |ive? -NONE- . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent
Number, Street, City, State & Zip Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with yo'ut List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill

 

 

 

 

 

 

out Column 2.
Column 1: Your codebtor ' , Column 2: The creditor to whom you owe the debt
Name, Number, street city, State and zlP code ' Check all schedules that apply: `
L__l Schedule D, line
Name l.'_l Schedule E/F, line
l:l Schedule G, line
Number Street
City State ZlP Code
132 \:l Schedule D, line
Name EJ schedule E/l=, line
l:l Schedule G, line
Number Street
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors t Page 1 of1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Fill in this information to identi

 

Debtor1 - Ryan Keith Lopez

Debtor 2
(Spouse, ii filing) l

 

United States Bankruptcy Court for the: CENTRAL DiSTRiCT OF CAL|FORN|A

 

Case number » Check if this is:
('fk"°W") i:i An amended filing

L__l A supplement showing postpetition chapter
13 income as of the following date:

 

 

OH\C\&| Form 1061 m
Schedule i: Your income t 12/15

 

Be as complete and accurate as possibie. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment ‘

1. Fill in your employment

 

 

 

 

information. , .
if you have more than one job, E l t t t - Employed m Employed
attach a separate page with mp Oymen S a us
information about additional m Not employed ,E Not employed
employers ` _ _
Occupatlon Garaqe Asslstant (LAPD)
include part-time, seasonal, or ' _ _ v
self-employed work. Employer's name City of Los Angeies

 

Occupation may include student Employer's address

or homemaker, if it applies. 555 Ram'rez Street

Los Angeies, CA 90012

 

How long employed there? 6 months

Give Details About Monthly income

Estimate monthly' income as of the date you file this form. if you have nothing to report for any line write $0' in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines below. if you need
more space, attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2~ deductions). if not paid monthly, calculate what the monthly wage would be. 2- $ 31106'13 $ NlA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NIA
4. Calcuiate gross income. Add line 2 + line 3. 4. $ 3,106.13 $ NlA

 

 

 

 

 

Official Form 1061 Schedule I: Your Income ` page 1

Debtor1 Ryan Keith Lopez ' Case number (ifknown)

 

 

 

 

Copyline4here 4. $ 3,106.13 $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NlA
5. List ali payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions ~ 5a. $ 55.92 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NlA
5c. Vo|untary contributions for retirement plans 5c. $ 341 .68 $ N/A
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ N/A
5a. insurance 4 5e. $ 0.00 $ N/A
5f. Domestic support obligations 5f. $ 0.00 $ NlA
59. Union dues 59- $ 0.00 $ NlA
5h. Other deductions. Specify: Roth 457 5h.+ $ 108_33 + $ NlA
Misceiianeous deductions from paycheck $ 131.86 $ NlA
6. _ Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 637.79 $ N/A
Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,468.34 $ N/A
8. List ali other' income regularly received:
8a Net' income from rental property and from operating a business,
profession or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 $ NlA
8b. interest and dividends 8b. $ 0.00 $ NlA
8e. Famiiy support payments that you, a non-filing spouse, or a dependent `
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement and property settlement. BC. $ 0.00 $ N/A
8d. Unempioyment compensation ' 8d. $ 0.00 $ N/A
8e. Sociai Security 8e. $ 0.00 $ NlA
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non- -cash assistance
that you receivel such as food stamps (benefits under the Supplementai
Nutrition Asslstance Program) or housing subsidies. ‘
Specify: 8f. $ 0.00 $ N/A
89. Pension or retirement income 89. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.+ $ ' 0.00 + $ NlA
9. Add all otherincome. Add lines 8a+8b+80+8d+8e+8f+89+8h. 9. $ 0.00 $ N/A
10. Caicuiate monthly income. Add line 7 + line 9. 10. $ 2,468.34 + $ NlA = $ 2,468.34
Add the entries in line 10 for Debtor1 and Debtor 2 or non-filing spouse.
11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relativesl
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11\ +$ 0.00
12. Add the amount in the last column of line 10 to the amount' in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedu/es and Statistical Summary of Certain Liabilities and Related Data if it
apple $__3:»_68_-34_
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.
ij Yes. Explain: l
Official Form 1061 Schedule I: Your Income page 2

 

 

Fill in this information to identify your case:

 

 

 

Debtor1 Ryan Keith Lopez Check if this iSI

|:] An amended Hiing
DeblOr 2 \] A supplement showing postpetition chapter
(Spouse, lffiling) _ 13 expenses as of the following date:
United States Bankruptcy Court for the: CENTRAL DiSTRiCT OF CAL|FORN|A g MM / DD / YYYY

 

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possibie. if two married people are filing togetherl both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

mDescribe ¥our Household

1. is this a joint case? ` '

. No. Go to line 2.
i:i Yes. Does Debtor 2 live in a separate househoid?

\:i No
l:| Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? l No

           

 

 

 

 

Do not list Debtor 1 and [] Yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. Debtor1 or Debtor 2 age live with y ?
Do not state the |:l No
dependents names. l'_] Yes

i:l No

l:i Yes

i:i No

i:i Yes

i:l No

i:l Yes

3. Do your expenses include - NO

expenses of people other than m
yourself and your dependents? Yes

Estimate Your OLcLoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date. ‘

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Yourlncome
(Official Form 106|.)

 

4. The rental or home ownership expenses for your residence, include first mortgage 500 00
payments and any rent for the ground or lot. 4- $ '

 

if not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner’s, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 15.00
4d. Homeovvner‘s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses Page 1

Debtor1 RQn Keith Lopez

6.

16.

17.

19.

20.

21.
22.

23.

24.

Utiiities:
6a. E|ectricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

Case number (if known)

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, iaundry, and dry cleaning
Personal care products and services
Medica| and dental expenses

Do not include car payments

insurance.

15a. Lifeinsurance

15b. Health insurance

15c. Vehicleinsurance

15d. Other insurance Specify:

 

 

installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other.Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. i\/iortgages on other property
20b. Realestatetaxes

thel’! Specin Prudent Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calcuiate your monthly expenses
22a. Add lines 4 through 21.

Caicuiate your monthly net income.

The result is your monthly net income.

 

 

 

 

 

 

 

 

6a $ 190.00
6b. $ 0.00
6c. Telephone, cell phone, lnternet, satellite, and cable services GC. $ 130.00
6d. $ 0.00
7. $ 750.00
8. $ 0.00
9. $ 150.00
10. $ 150.00
11. $ 100.00
Transportatlon. include gas, maintenance, bus or train fare. 12, $ 300100
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.00
Charitabie contributions and religious donations 14. $ 5.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
. 15a. $ 0,00
15b. $ 0.00
150 $ 107.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines-4 or 20.
Specifyi Federal & State Withhoidinglax (underwitheid) 16. $ 200.00
17a. $ 0.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your income (Official Form 106|). 18- $ 0'00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner’s, or renter‘s insurance 200. $ 0.00
20d. i\/laintenance, repair` and upkeep expenses 20d. $ 0.00
20e. Homeowner’s association or condominium dues 20e. $ 0.00
21. +$ 100.00
$ 2!797.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expensesl $ 2,797.00
23a. Copy line 12 (your combined monthly income) from Schedule i. 23a. $ 2,468.34
23b. Copy your monthly expenses from line 220 above. 23b. -$ 2,797.00
230. Subtract your monthly expenses from your monthly income. 23a $ _328.66

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

l No.

 

l:i Yes. IExplain here:

 

Ofncial Form 106J Schedule J: Your Expenses

page 2

Fill in this information to identify your case:

    

Debtor 1 Ryan Keith Lopez

First Name Middle Name Last Name

 

Debtor 2
(Spouse ifl filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL DlSTRlCT OF CALlFORNlA

 

Case number \
(ifi<nown) [] Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules 12/15

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

-No

|:| . Yes. Name of person n Attach Bankruptcy Petit/'on Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, l declare that l have read the su v mary and schedules filed with this declaration and

that they are true a correct.
X " j@/ X
Ryan KeithVLo ez (/ / Signature of Debtor 2
Signature of De tor1

Date / " '/8 A/q Date

 

 

Official Form 1OGDec Dec|aration About an individual Debtor's Schedu|es

Software Copyright (c) 1996-2018 Best Case, LLC ~ www,bestcase.com Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan Keith Lopez

First Name Middle Name Last Name i

Debtor 2 '
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL DlSTRlCT OF CALlFORN|A

 

Case number
(ifi<nown) . [| Check if this is an
v amended filing

 

 

 

Official Form 107
Statement of Financiai Affairs for individuals Filing for Bankruptcy 4/16
Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

er Details About Your Marita| Status and Where You Lived Before
1. What is your current marital status?

l:l i\/larried
l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l No

l:l Yes. List all of the places you lived in the last 3 years, Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: v Dates Debtor 2
lived there ` lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Caiifornia, ldaho, Louisiana, Nevada, New |Vlexico, Puerto Rico, Texas, Washington and Wisconsin.)

l No
|:i Yes. lillake sure you fill out Schedule H.' Your Codebtors (Of'Hcial Form 106H).

Explain the Sources of Your income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fi|| in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

|:| No
l Yes. Fill in the details

 

" Debtor1 v . `,; v _' ' i'n'ebt¢'r 2:_ .; -5;1"';;; * b
Sources of income Gross income Sources _of income Gross income
Check all that apply. (before deductions and Check all that `apply. ' (before deductions
` exclusions) ` and exclusions)
From January_1 of current year until - Wages' Commission& $1,700.00 E Wages, commissions,
the date you filed for bankruptcy: bonuses' tips bonuses' tips
|:l Operating a business l:| Operating a business
Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez Case number (ifknown)

 

 

Debtor1 , 11 ' 'Débtdrz# j , , . _
Sources of income Gross income Sources of income Gross income
Check ali that appiy. (before deductions and Check all that appiy. (before deductions
exclusions) y and exclusions)
For last calendar year: - Wa es Commissions $37,000.00 i:l Wages, commissions
(January 1 to December 31, 2018 ) bonusegs tips ' bonuses tips
i'_'| Operating a business |:] Operating a business
For the calendar year before that: - Wa es Commissions $17,900.00 \:l Wages, commissions
(January 1 to December 31, 2017 ) bonusgs‘ tips ’ bonuses tips
|:l Operating a business . m Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of Whether that income is taxable. Examples of other income are alimony; child support; Sociai Security, unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from |awsuits; royalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separate|y. Do not include income that you listed in line 4.

- No
Ei Yes. Fill in the details
*Debto`r,,iy ', » . ~ .'>De`b'¢or_z~’}>v _ ~ »
Sources of income Gross income from Sources of incom Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)

exclusions)
List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?

i:l No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a persona|, fami|y, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
m No. Go to line 7.

m Yes List below each creditor to Whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

- Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

l No. Go to line 7.

L_-| Yes List below each creditor to Whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case. i

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
~ i paid still owe
Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC ~www.besicase.com Best Case Bankruptcy

Debtor 1 Ryan Keith Lopez Case number (irknown)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners partnerships of which you are a general partner; corporations
of Which you are an officer, director, person in control, or owner 0f20% or more of their voting securities and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations such as child support and

alimony,

- No

i:i Yes; List ali payments to an insider.

lnsider's Name and Address . Dates of payment Total amount Amount_you Reason for this payment
' paid still owe -

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

include payments on debts guaranteed or cosigned by an insider.

- No

|:| Yes. List ali payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name

identify LegalActions, Repossessions, and Foreciosures

9. Within 1 year before you filed for bankruptcy, were you a party' in any iawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody

modifications and contract disputes
l No
i:| Yes. Fill in the details

Case title » ' Nature of the case Court or agency Status of the case
Case number ~

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

l No. co to line 11.
i'_'i Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

l No
i:i Yes. Fill in the detailsl .
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before’you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors a
court-appointed receiver, a custodian, or another officiai?

l No
i:l Yes

List certain Gifts and contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No

l:i Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC ~ Www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez Case number (irknown)

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
_ l No

[i Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 ~ contributed ’
'Charity' s Name

Address (Number, street, city, state and zlP cede)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?

- No

iii Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your ' Value of property
how the loss occurred include the amount that insurance has paid. Listpending l°ss . lost

insurance claims on line 33 of Schedule A/B.' Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
|:i No

l Yes. Fill in the details
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You .
Law Offices of Arsen Pogosov Attorney Fees 1/18/2019 $1,130.00
6710 Rosemead Blvd., #6

San Gabriel, CA 91775
arsen@pogosovlaw.com

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

- No
iii Yes. Fill in the details
Person Who Was Paid

Description and value of any property Date payment t Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property

transferred ln the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

- No

ij Yes Fill in thedetails

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2018 Best Case, LLC - Www.bestcase.com

Best Case Bankruptcy

Debtor1 Ryan Keith Lopez Case number (irknown)

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

beneficiary? (These are often called asset-protection devices.)
- No

l:i Yes. Fi|| in the details

Name of trust Description and value of the property transferred Date Transfer was
, . made

List of Certain Financiai Accounts, instruments Safe Deposit Boxes, and Storage Units

20. Within 1 year before'you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, movedl or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks credit unions, brokerage
houses, pension funds cooperatives associations and other financial institutions

l:l No
l Yes Fill in the details

Name of Financiai institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, street cily, state and zlP account number instrument closed, soid, before closing or

C°de) moved, or transfer
transferred

Citibank, National Association XXXX- l Checking 2018 $0.00

701 East 60th Street North i:i -

sioux Falls, so 57104 $a"'“gs

i:i i\/ioney ii/|arket
\:l Brokerage

 

 

l:l Other__
Wells Fargo Bank XXXX- - Checking 2018 $0_00
101'N. Phillips Avenue i:i -
sioux Falls so 57104 m :A:`:;€S,\Aarket

i:i Brokerage

i:] Other__
Bank of America, National Assoc. XXXX- l Checking 2018 $0.00
100 North Tryon St 1
charlotte Nc 28202 m Sa"'"gs

|:l lVioney l\/larket
i:| Brokerage

 

i:i Other”
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities
cash, or other valuables?
- No
i'_'| Yes Fill in the details '
Name of Financiai institution Who else had access to it? Describe the contents Do you still
Address (Number, street, city, state and zlP codel Address (Number, street, city, have it?
State and Z|P Code)
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
- No
- Ei Yes Fill in the details
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, street city, stale and zlP code) to it? have it?
Add ress (Nurnber, street city,
State and ZlP Code)
l
l
l
Official Form 107 Statement of Financiai Affaii's for individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com

Best Case Bankruptcy

i
l

Debtor1 Ryan Keith Lopez Case number (if/rnown)

 

identify Property You Ho|d or Control for Someone Eise

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.

m No

l Yes. Fill in the details.

Owner's Name . Where is the property? Describe the property ' ` Value
Address (Number, street, city, state and zlP code) Ql°lg;l)ber» Sfreef, City, State and ZlP

Prisciiia Lopez 9665 Estacia Court 2015 Hyundai Veioster $5,000.00
9665 Estacia Court Rancho Cucamonga, CA (debtor drives this car for

Rancho Cucamonga, CA 91730 91730 daily commute tolfrom work)

 

Part 10: Give Details About Environmentai information

For the purpose of Part 10, the following definitions apply:

- Environmental law means any federai, state, or local statute or regulation concerning poi|ution, contamination, releases of hazardous or
toxic substances wastes or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes or materiai.

Site means any iocation, facility, or property as defined under any environmental iaw, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materiai, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

l No

|Z] Yes. Fill in the details.

Name of site Governmenta| unit Environmentai law, if you Date_of notice
Address (Number, Street, City, State and ZlP Code) Addre$$ (Number, Street, City, State and knOW it

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous materia|?

- No

iZi Yes. Fill in the details.

Name of site Governmenta| unit Environmentai |aw, if you l Date of notice
Address (Number, street, city, state and zlP code) Address (Number, street, city, state and know it

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders.

- No

iZi Yes. Fill in the details.

Case Titie l Court or agency Nature of the case Status of the
Case Number Name ~ case

Address (Number, street, clty,
State and ZlP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
m A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company (LLC) or limited liability partnership (LLP)
El A partner in a partnership
L_.l An officer, director, or managing executive of a corporation

l:l An owner of at least 5% of the voting or equity securities of a corporation
Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez ` Case number (irknown)

 

- No. None of the above applies. Go to Part12.

l:l Yes. Check all that apply above and fill in the details below for each business

Business Name Describe the nature of the business Employer identification number
Address Do not include Sociai Security number or |TiN.
(Numbel', Street, City, State and ZlP Code) Name of accountant or bookkeeper `

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other partiesl

- No
L'.i Yes. Fill in the details below.

Name Date issued
Address .
(Number, Street, City, State and ZlP Code)

Emgn Below

l have read the answers on this Statement of Financiai Affairs and any attachments and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. § 152,1341,1519, nd 3571

 

 

Ryan Ke` pez / V Signature of Debtor 2
Signatur ebtor1

Date /`” /@ ` /C] Date

Did you attach additional pages to Your Statement of Financiai Affairs for individuals Filing for Bankruptcy (Official Form 107)?
- No

 

l:| Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

l No

ij Yes. Name of Person . Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase,com Best Case Bankruptcy

Fill in this information to identify your case:

Debtor1 Ryan Keith Lopez

Firsl Name Middle Name Lasi Name

 

Debtor 2
(Spouse ifl filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL DiSTR|CT OF CAL|FORN|A

 

Case number -
<lfknown) |:| Check if this is an
` amended filing

 

 

 

Otiloial Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expi,red.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possib|e. if more space is needed, attach a separate sheet to this form*. On the top of any additional pages,
write your name and case number (if known). `

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
' f t` b | . ._ .

         

 

Creditor's i:i Surrenderthe property. m NO
name! L__l Retain the property and redeem it.

l:l Retain the property and enter into a m Yes
D€SCFFPHO" Of Reaffirmation Agreement.
property l:l Retain the property and [expiain]:

securing debt:

 

 

Creditor's I:l Surrender the property. m NO
namet l:l Retain the property and redeem it.

i:l Retain the property and enter into a m Yes
Description of Reaff/'rmation Agreement. ‘
Property l:l Retain the property and [exp|ain]:

securing debt:

 

 

Creditor's |:l Surrender the property. m NO
namef |:l Retain the property and redeem it.

i:l Retain the property and enter into a m Yes
D€SCFiPtiOn Of Reaffirmation Agreement.
property i:] Retain the property and [expiain];

securing debt:

 

 

Creditor's Ei Surrenderthe property. 4 m NO

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lobez Case number (if/<nown)

namel

Description of
property
securing debt:

 

[i Retain the property and redeem it. l:| Yes

i:l Retain the property and enter into a
Reaff/'rmat/'on Agreement.
l:l Retain the property and [e)<piain]:

 

 

must Your Unexpired Personai Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

nrdbérfil§f¢léai`ses

l:lNo

|] Yes

i:|No

l:l Yes

I:l Yes
l:l No
i:l Yes
I:l No
|:l Yes
L__l No
i:| Yes
l:l No

i:i Y_es

Sign Below

Under penalty of perjury, | declare that i have indicated my intention about any property of my estate that secures a debt and any personal

X

Date

property that is subject to an unexpired le se. ~
. //
ime WEQWW X

Ryan Keith Lo
Signature of Debt

 

v`a`tt~;fe;'ur`ne`t`l_~;'z¥;-:,~ ~ .

 

Zemz/ /M Signature of Debtor 2

]“/5'/? Date

 

Ochiai Form 108

 

Statement of intention for individuals Filing Under Chapter 7

Software Copyright (c) 1996-2018 Best Case, LLC -www,beslcase.com

page 2

Best Case Bankruptcy

32030 (Form 2030) (12/15)

United States Bankruptcy Court
Central District of Caiifornia

In re Ryan Keith Lopez ' Case No.

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

l. Pursuant to ii U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), l certify that l am the attorney for the above named debtor(s) and that
compensation paid to me within one year before th`e filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, l have agreed to accept $ ` 795.00
Prior to the filing of this statement l have received $ 795.00
Baianee Due $ 0.-00

 

2. The source of the compensation paid to me was:

- Debtor i:l Other (specify):

3. The source of compensation to be paid to me is:

- Debtor l:i Other (specify):

4. - l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law tirm.

i:l I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law tirm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to tile a petition in bankruptcy;
b. Preparation and filing of any petition, schedules statement of affairs and plan which may be required;
c. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the Debtor(s) in any dischargeability actions judicial lien avoidances, negotiating with
creditors to reaffirm a debt or renegotiate terms of a car ioan, Auto Lease Assumption, Representation of the
Debtor(s) at a continued 341 (a) Meeting of Creditors after the 1st appearance at which attorney is present, Ruie
2004 Examination of the Debtor(s), relief from stay actions or any other adversary proceeding.

CERTIFICA'I`ION

I certify that the foregoing is a complete statement of any agreement or arrange nt for payment t e for representation of the debtor(s) in
this bankruptcy proceeding.

l/l‘B/nl)/i - nieto W
' l ' Arsen\P'ogosov, Esq. 2733@3
Signature 0fAtt0mey
' Law Offices of Arsen Pogosov
6710 Rosemead Blvd., #6
San Gabriel, CA 91775
(818) 523 - 3934 Fax: (626) 427 - 1692
arsen@pogosoviaw.com
Name of law firm

 

Date

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - wvvw.bestcase.com Best Case Bankruptcy

Fill ln this information to identify your case:

Check one box only as directed in this form and in Form

122A-1Supp:

Debtor1 win Keith LLez

 

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Central District of Caiifornia m 2° The galcul.ation to determine if a presumption of abuse
applies wlii be made under Chapter 7 Means Test

Ca/cu/ation (Official Form 122A-2).

 

l 1.There is no presumption of abuse

 

Case number
(if known)

 

ij 3. The i\/leans Test does not apply now because of
qualified military service but it could apply later.

 

i:l Check if this is an amended filing

Official Form 122A - 1 l
Chapter 7 Statement of Your Current Monthly income tells

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for being accurate. if more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have_primariiy consumer debts or because of
qualifying military service, complete and file Statement of Exempt/on from Fresumption ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

Part 1: Calcu|ate Your Current Monthly income

 

1. What is your marital and filing status? Check one only.
- Not married. Fill out Column A, lines 2-11.
l:] Married and your spouse is filing with you. Fill out both Coiumns A and B, lines 2-11.
l:l Married and your spouse is NOT filing with you. You and your spouse are:
L__i Living in the same household and are not legally separated. Fill out both Coiumns A and B, lines 2-11.

l:i Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the i\/ieans Test requirements 11 U S. C § 707(b)(7) (B). `

   
 

 

. jnon- filing spouse
2. Your gross wages saiary, tips,bonuses overtime, and commissions (before all

 

payroll deductions). $ 3,106.13 $
3. Alimony and maintenance payments Do not include payments from a spouse if
Column B is filled in. ` $ 0-00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents including child support. include regular contributions
from an unmarried partner, members of your househoid, your dependents parents
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed orl line 3. 0'00 $

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before ali deductions) $ 0-00
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from a business, profession, or farm $ 0-00 Copy here '> $ 0-00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before ali deductions) $ 0-00
Ordinary and necessary operating expenses ~$ 0-00
Net monthly income from rental or other real property $ 0-00 Copy here ~> $ 0-00 $
7. interest, dividends and royalties $ o'ool $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

Debtor1 Ryan Keith Lopez Case number (ifknown)

 

 

   

 

8. Unempioyment compensation ` v $ 0.00

Do not enter the amount if you contend that the amount received was a benefit under
the Sociai Security Act. instead, list it here:

For.you $ 0.00
For your spouse ' $

 

9. Pension or retirement income. Do not include any amount received that was a

benefit under the Sociai Security Act. $ 0'00 $
10. income from ali other sources not listed above. Specify the source and amount

Do not include any benefits received under the Sociai Security Act or payments

received as a victim of a War crime, a crime against humanity, or international or

domestic terrorism. if necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00 $
Total amounts from separate pages, if any. + $ 0.00
11. Caicuiate your total current monthly income. Add lines 2 through 10 for _
each coiumn. Then add the total for Column A to the total for Column B. $ 31106'13 + $ " $ 3’1°6'13
Total current monthly
. income
Determine Whether the Means Test App|ies to You
12. Caicuiate your current monthly income for the year. Foilow these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 3,106_13
iViultipiy by 12 (the number of months in a year) X 12
12b. The result is your annual income for this part of the form 12b. $ 37»273-55

 

 

 

13. Caicuiate the median family income that applies to you. Foiiow these steps:

Fill in the state in which you live.
Fill in the number of people in your household §

Fill in the median family income for your state and size of househoid. 13. $ 56,580.00

To find a list of applicable median income amounts go on|ine using the link specified irl the separate instructions
for this form. This list may also be available at the bankruptcy cierk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. - Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. l:l Line 12b is more than line 13. On the top of page 1, check box 2, The presumption ofabuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here, i declare under pena ty of perjury that the information on this statement and in any attachments is true and correct.

X
Ryan Keith'Lop z ‘/ OV

Signature of Debto

Date O/°*/@ ‘“ 10 {6[
i\/llVl/DD /YYYY '
if you checked line 14a. do NOT fill out or file Form 122A-2.

if you checked line 14b, fill out Form 122A-2 and file it with this formv

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 

Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONl-Y
State Bar No. & Email Address »
Arsen Pogosov, Esq. 273348

6710 Rosemead Blvd., #6

San Gabriel, CA 91775

(818) 523 - 3934 Fax: (626) 427 - 1692
California State Bar Number: 273348 CA
arsen@pogosovlaw.com

l.'.l Debtor(s) appearing without an attorney
l Attorney for Debtor

 

 

~ UN|TED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORN|A

 

ln re:
CASE NO.:

CHAPTER; 7

Ryan Keith Lopez

 

VER|F|CAT|ON OF MASTER
|V|AlLlNG LlST OF CREDITORS

[LBR 1007-1 (a)]

 

 

Debtor(s).

 

 

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 4 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and l/we assume all responsibility for errors and omission

s.
Date: l " /@ ~ l“{` _H/ZO?M

Signature @ldtor 1 / W

Signature of Debtor 2 (jolnt debtor) ) (if applicable)

Date:

 

 

Date:

 

 

Signature of Attorney for Debtor (if applicable)

 

This form is optional lt has been approved for use in the United States Bankruptcy Court for the Central District of Caiifornia.

Decemberzms F 1007-1.MA|L|NG.L|ST.VER|F|CAT|ON

Ryan Keith Lopez
9665 Estacia Court
Rancho Cucamonga, CA 91730

Arsen Pogosov, Esq.

Law Offices of Arsen Pogosov
6710 Rosemead Blvd., #6

San Gabriel, CA 91775

AD ASTRA RECOVERY SVCS INC.
7330 W. 33rd.Street N

STE 118

Wichita, KS 67205

AT&T Wireless
PO Box 537104
Atlanta, GA 30353

Bank Of America
P.O. BOX 982238
E1 Paso, TX 79998

Bank Of America, National Assoc.
100 North Tryon St
Charlotte, NC 28202

Bank of the West

13505 California Street
NF_`. BBP 01 l/\l

Omaha, NE 68154

Bank Of the West
P.O. Box 2634
Omaha, NE 68103

Cash Plus
12209 Central Avenue
Chino, CA 91710

Charter Communications / Spectrum
PO BOX 60229
LOS Angeles, CA 90060-0229

Check 'n GO

373 East Foothill Boulevard
Suite C

Upland, CA 91786

Citibank, National Association
701 East 60th Street North
Sioux Falls, SD 57104

Credence Resource Manage
17000 Dallas Parkway

STE 204

Dallas, TX 75248

Dish Network
9601 South Meridian Blvd.
Englewood, CO 80112

Diversified Consultants
10550 Deerwood Park Blvd.
309

Jacksonville, FL 32256

Earnin App
P.O. BOX 46
Palo Alto, CA 94302-0046

Flex Shopper

2700 N Military Trl
STE 200

Boca Raton, FL 33431

Loan Me

1900 S. State College Boulevard
Suite 300

Anaheim, CA 92806

Loanme Inc.

1 City Blvd W

Ste 900

Oranqe, CA 92868

LOS Angeles F C U
PO BOX 53032
LOS Angeles, CA 90053

Money Tree

6720 Fort Dent Way
Suite 230
Seattle, WA 98188

Portfolio Recovery Associates
120 Corporate Blvd.

STE 100

Norfolk, VA 23502

Premier BKCRD/ First Premier
601 S. Minnesota.Ave.
Sioux Falls, SD 57104

Speedy Cash
4915 Moreno Street
Montclair, CA 91763

SYNCB/ WALMART
PO BOX 965024
Orlando, FL 32896

The Best Service Company
6700 S. Centinela Blvd.
3RD Floor

Culver City, CA 90230

UBER
555 Market Street
San Francisco, CA 94105

US Bank National Association
425 Walnut Street
Cincinnati, OH 45202

Wells Fargo Bank
101 N. Phillips Avenue
Sioux Falls, SD 57104

Wells Fargo Bank, N§A.
420 Montgomery Street
San Francisco, CA 94104

Wilshire Consumer Credit
4727 Wilshire Blvd.

STE 100

LOS Angeles, CA 90010

